Citation Nr: 1224989	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-30 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability, to include atopic dermatitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Appellant had active service from May 27, 1986, to July 29, 1986. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2011, the Appellant testified at a personal hearing before the undersigned.  A transcript of that hearing has been associated with the claims file. 

In April 2011, the Board remanded this matter for further development, which has been completed and the case has been returned to the Board for appellate consideration. 


FINDINGS OF FACT

1. The evidence of record clearly and unmistakably shows that the Appellant had a skin disorder that pre-existed his active duty and was not permanently aggravated during that period of service. 

2.  The preponderance of the evidence is against a finding that the Appellant's current skin disorder is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, to include atopic dermatitis have not been met.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in April 2011.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to ask the Appellant to identify any additional relevant treatment records, to schedule a VA examination, and readjudicate the claim.  A review of the post-remand record shows that a letter was sent in March 2012 that asked the Appellant to furnish the details for all medical providers who treated his skin disorder.  A VA examination was performed in April 2012 and his claim was readjudicated in an April 2012 supplemental statement of the case.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the April 2011 remand, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claims and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Appellant was provided with a VCAA notification letter in January 2008, prior to the initial rating decision issued in April 2008.        

This letter informed him of the evidence necessary to establish service connection, of how VA would assist him in developing his claim, of his and VA's obligations in providing such evidence for consideration, and of how to substantiate disability ratings and effective dates.  Therefore, the Appellant was provided with all necessary VCAA notice prior to the initial adjudication of the claim.  

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Appellant in making reasonable efforts to identify and obtain relevant records in support of the Appellant's claim and providing him with a VA examination.  The Appellant's service treatment records, private treatment records, and an April 2012 VA examination report were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Appellant has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the April 2012 examiner noted the Appellant's self-reported medical history and relevant documents of record, and clinically evaluated the Appellant.  The examiner then provided detailed findings related to the current symptomatology of the disability at issue and offered an opinion regarding in-service aggravation that was based on all facts in evidence.  There is nothing to suggest that the examiner's findings are not consistent with the record or that the opinion is arbitrary or unfounded.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4) (2011).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Appellant's claim without further development and additional efforts to assist or notify the Appellant in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (noting that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Therefore, the Board determines that the Appellant will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2011).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

At the time of a service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are considered as 'noted. ' 38 C.F.R. § 3.304(b) (2011).  When determining whether a defect, infirmity, or disorder is 'noted' at entrance into service, supporting medical evidence is needed. Crowe v. Brown, 7 Vet. App. 238 (1994). 

VA's General Counsel  has held that to rebut the presumption of sound condition under 38 C.F.R. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Court has held that lay statements by an Appellant concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (stating that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238, 246 (1994) (finding that supporting medical evidence is needed to establish the presence of a preexisting condition). 

Moreover, the Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, a higher court has subsequently explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 200); 38 C.F.R. § 3.306(a) (2011).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) (2011). 

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and convincing evidence demonstrates no permanent increase in disability during service, the presumption of aggravation in not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618   (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Moreover, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of the proffered evidence of record in its entirety. Owens v. Brown, 7 Vet. App. 429 (1995).  In determining whether documents submitted by an Appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

The relevant evidence of record includes the Appellant's clinical examination at enlistment in February 1986 revealing no defects.  He reported a history of skin rash during childhood, but the physician noted that the rash had not recurred since that time.  

Service treatment records reflect that the Appellant experienced a pruritic rash in May 1986 and June 1986.  A June 1986 dermatological consult report states that the Appellant identified his contemporaneous rash as being similar to the one he had in childhood.

The Appellant was afforded a medical discharge due to atopic dermatitis.  The Medical Board Report states that the disability existed prior to service (EPTS).  The associated physical examination indicates that the Appellant reported having been told he had eczema as a child.  The EPTS consultation asserted that the Appellant's skin disorder had been inactive for several years, but had exhibited a mild flare-up after he began Basic Training.  The Medical Board examiner concluded that the disorder had not been aggravated beyond the normal progression of the disease.   

In a March 2009 private treatment record, A.J. Morris, M.D. stated that the Appellant continued to be treated for eczema, the same disorder for which he was removed from service in 1986

As noted above, the Appellant was afforded an examination in April 2012, for which the examiner reviewed the claims folder in conjunction with rendering his opinion.  The examiner found that the Appellant's skin disorder was not aggravated beyond its normal progression during service.  The VA examiner also stated that the Appellant had eczema, otherwise known as atopic dermatitis, since childhood, that the disorder flared during service and was treated accordingly, and that it got better.  The examiner noted that the Appellant had intermittent flare-ups since service, which were treated with various creams and medications.  The examiner also indicated that it was less likely as not that eczema was etiologically related to service. 

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471(1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140, 146 (1993).

The Board finds the opinion set forth by the Medical Evaluation Board, indicating that the Appellant's skin disorder that preexisted service, had not been aggravated beyond the normal progression of the disease to be both probative and persuasive.  That opinion took into account the Appellant's pertinent medical records.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the appellant's history, and the thoroughness and detail of the opinion).  While cognizant that the Medical Evaluation Board also based its determination, in part, on the Appellant's own contemporaneous account of a skin disorder that predated service, the Board notes that the medical board's determination is not invalid simply because it relied on a history provided by the Appellant.  See Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453, 456 (2000).  Accordingly, the Board is not precluded on this basis from assigning the Medical Evaluation Board opinion great probative weight. 

The Board also assigns great probative value to the recent VA opinion, indicating that the Appellant had a skin disorder that pre-existed his active service (i.e. since childhood) and was not aggravated beyond its normal progression, and was not etiologically related to his service.  The VA examiner  based his opinion on a thorough and detailed examination of the claims file and evaluation of the Appellant, and supported that opinion with a detailed rationale, which was consistent with the findings of the Medical Evaluation Board and the other pertinent medical evidence of record.  Prejean, 13 Vet. App. at 448-9.  Moreover, the Board considers it significant that the VA examiner's opinion constitutes the most recent medical evidence of record and was undertaken directly to address the issue on appeal.  

Based on the foregoing, the Board finds that the evidence of record clearly and unmistakably shows that the Appellant had a skin disorder that existed prior to service.  The clinical examination at enlistment in February 1986 revealed no defects despite the Appellant's reported history of skin rash during childhood, therefore he is presumed to have been in sound condition upon entry into service.  
However, this presumption is rebutted as there is clear and unmistakable evidence of a preexisting disability.  Notably, the Medical Board Report and the other evidence of record establishes that the Appellant's skin disorder existed prior to his enlistment.

Turning to the issue of aggravation, the Board finds that the evidence of record clearly and unmistakably shows that the Appellant's preexisting skin disorder was not permanently worsened during his brief period of active service.  The evidence of record, particularly the determinations of the Medical Evaluation Board and the April 2012 VA examiner, directly negate such a finding.  Indeed, while the Appellant may have experienced a temporary flare-up of his atopic dermatitis during service, there is no indication that the condition actually worsened in service.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, the Board finds no evidence of a permanent increase in disability in service; thus, the presumption of aggravation is inapplicable in this instance.  Maxson, 12 Vet. App. at 459-60   (1999). 

Next, the Board observes that the VA examiner clearly indicated that the Appellant's skin disorder was not related to his service.  Although the in his March 2009 letter, Dr. M. indicated that the Appellant continued to be treated for eczema, the same disorder for which he was removed from service in 1986, he offers little to no support for his assertion, which presumably was rendered solely based on the Appellant's recitation of the history and without review of the objective medical evidence of record.  Therefore, while the March 2009 statement is relevant, it is of little probative value in the instant claim. On the contrary, the VA report was rendered after a complete review of the claims folder and offered detailed reasons and bases for the conclusion cited therein.  Moreover, the evidence of record reflects a 21-year gap between his period of active duty and his first complaints and clinical treatment for a skin disorder in 2007.  This lack of continuity of symptomatology further weighs against the Appellant's service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board has considered the Appellant's contentions that his current skin disorder is related to his active service .  Lay evidence is one type of evidence that the Board must consider when an Appellant's claim seeks disability benefits.  See 38 C.F.R. 
§ 3.307(b) (2011).  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the Appellant.  See Caluza, 7 Vet. App. at 511-12.  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331   (Fed. Cir. 2006). 

In this case, the Appellant is certainly competent, as a lay person, to report that he had a skin disorder during service, which is capable of lay observation, and his statements and testimony in this regard are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (noting that where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  However, to the extent that he relates his current symptoms to service, his assertions are not probative.  As a lay person, without any apparent clinical expertise, he is not competent to opine as to medical etiology or to render medical opinions.  See 38 C.F.R. § 3.159(a) (2011).  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between his current skin disorder s and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board). 

In sum, the Board finds that clear and unmistakable evidence demonstrates that the Appellant had a skin disorder that pre-existed his active duty and was not aggravated beyond its natural progression during that time period.  Moreover, the preponderance of the evidence does not show that his current skin disorder is related to his brief period of qualifying active service or to any incident therein.  As such, the Appellant's claim for service connection for a skin disorder must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 53. 



ORDER

Service connection for a skin disorder, to include atopic dermatitis, is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


